Citation Nr: 0010815	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes, including entitlement 
to an extra-schedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran was born in May 1951.  He completed high 
school, and last worked in 1996 as a laborer.  

2.  The veteran's disabilities are postoperative residuals of 
a fracture of the left hip, rated as 30 percent disabling, 
and hypertension, rated as noncompensable.  The combined 
nonservice-connected disability evaluation is 30 percent.

3.  The veteran's disabilities do not preclude him from 
securing and following a substantially gainful occupation 
consistent with his age, education, and occupational 
experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. 
§§ 1502(a), 1521(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342(a), 4.15, 4.16, 4.17 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a permanent and total disability rating for pension 
purposes is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a). The Board is satisfied that 
all relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  See 38 
U.S.C.A. § 1502(a) (defining permanent and total disability); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving he has a lifetime impairment precluding 
him from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502.  However, if there is only 
one disability under these circumstances, it must be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to seventy percent or more.  If 
the veteran is considered permanently and totally disabled 
under these criteria, he is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective 
basis.  Under this standard, if the veteran is unemployable 
due to his disabilities, age, education, occupational 
background and other factors, he may be considered 
permanently and totally disabled for pension purposes.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran's disabilities are post operative residuals of a 
fracture of the left hip, and hypertension.  The disabilities 
have been assigned a 30 percent and a noncompensable 
evaluation, respectively.  The combined evaluation is 30 
percent.

Private medical records show that in May 1995, the veteran 
fell down some stairs and injured his left hip.  He underwent 
left hip surgery consisting of a screw plate fixation of the 
left hip.  It was noted in his discharge summary from The 
King's Daughters' Medical Center that he did well 
postoperatively, that the wound was healed, and the staples 
had been removed.  

On private examination in June 1996, the veteran's blood 
pressure was noted to be 150/92.  It was noted that there was 
no leg length discrepancy and flexion of the hip was normal 
to 100 degrees.  Muscle strength was 4+/5 over the left hip 
flexors and extensors.  Marked hip pain was noted on manual 
muscle testing.  It was noted that there was no muscle 
atrophy and the sensory modalities were all well preserved.  
Abduction of the hips was reported to be normal to 40 
degrees; adduction was reported to be normal to 50 degrees; 
and internal rotation was reported to be normal to 40 
degrees.  The examiner stated that the veteran ambulated with 
a normal gait and that range of motion studies were good.  
There were no joint abnormalities-- heat, swelling and 
capsule thickening were noted to be absent.  It was stated 
that there was no evidence of nerve root damage.  The 
examiner reported that the veteran's tolerance for standing, 
walking, stooping, bending, lifting, sitting, and traveling 
was diminished by left hip pain and that this resulted in his 
functional impairment.  

During an August 1998 VA examination, the examiner reported 
that the veteran had a slight limp.  The veteran complained 
of pain in the left hip and reported that he saw no doctors 
and took no medication.  He reported that in May 1995, he 
fell down some steps and fractured his hip resulting in an 
open reduction internal fixation of the left hip.  He stated 
that he could not lift beyond 20 pounds.  On examination, his 
blood pressure was noted to be 146/96.  The examiner noted 
that the veteran could not squat and that he had pain in his 
left hip on heel toe walking.  There was a healed incision to 
the left lateral thigh which was barely visible and noted to 
be well healed.  Hip flexion was noted to be normal at 0 to 
125 degrees, and abduction was also reported to be normal at 
0 to 45 degrees.  X-rays of the left hip showed a hip and 
pelvis intramedullary fixation device satisfactorily in place 
with minimal cystic and sclerotic changes of the femoral 
head, which might represent aseptic necrosis.  An old healed 
left subscapital fracture was also noted.  The findings were: 
1.  Healed left subcapital fracture; 2.  ORIF with 
intramedullary rod placement for #1; 3.  Chronic pain 
syndrome secondary to #1; 4.  Cystic and sclerotic changes of 
the femoral head; 5.  Hypertension;  6. History of alcohol 
abuse; and 7.  Nicotine dependence.  

In this case, the RO has assigned the veteran's left hip 
disability a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (1999).  

Diagnostic Code 5255 provides that for a 30 percent rating 
there is malunion of the femur with marked knee or hip 
disability. This code contemplates both knee and hip 
impairment associated with a femur fracture. To warrant a 
higher evaluation there must be either a fracture of the 
surgical neck, with false joint or a nonunion, without loose 
motion and weightbearing preserved with the aid of a brace.).

The symptomatology reflected in the record does not 
approximate so severe a condition or a disability warranting 
a higher evaluation than is currently afforded under 
Diagnostic Code 5255.  There is full range of motion of the 
hip.  The veteran does not have false joint or nonunion and 
he does not require the aid of a brace.  There is no 
ankylosis (DC 5250).  While he has some functional 
impairment, there is no atrophy and muscle strength is only 
slightly impaired, as evidenced by the showing of 4+/5 in 
1996.  The Board concludes that any functional loss due to 
pain is contemplated by the foregoing rating.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  Moreover, diagnostic criteria specifically 
addressing limitation of extension, Diagnostic Code 5251, 
flexion, Diagnostic Code 5252, and abduction/adduction would 
not qualify the veteran for an increased evaluation.  The 
only code which affords a higher possible rating than that 
currently assigned is that where there is limitation of 
flexion to 10 degrees, but the veteran's symptomatology does 
not approach such a level of disability. 

The veteran has been reported to have a scar in conjunction 
with his left hip disability.   The Board notes that a 
separate 10 percent disability evaluation is not warranted 
for the scar on the veteran's left hip.  See 38 C.F.R. 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999) (superficial scars 
which are poorly nourished, with repeated ulcerations; tender 
and painful on objective demonstration; or which limit the 
function of the body part which they affect warrant a 
separate 10 percent evaluation).  The veteran's scar is noted 
to be well healed, and barely visible.   

As to hypertension, the RO has assigned a noncompensable 
evaluation under Diagnostic Code 7101.  The rating schedule 
provides for a 10 percent evaluation for diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control. A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more. A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more. 38 C.F.R. § 4.104, Code 7101 
(1999).  In all cases where the schedule does not provide a 
zero percent evaluation 

for a particular diagnostic code, the regulations provide 
that a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1999).  

The record shows that the veteran's blood pressure was noted 
as 150/92 in 1996, and as 146/96 in 1998.  In addition, the 
veteran has reported that he takes no medication.   Since the 
record does not show a diastolic pressure predominantly 100 
or more, or; systolic pressure of 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, the noncompensable evaluation 
assigned is appropriate.  

Therefore, consistent with the foregoing discussion, the 
Board has determined that the ratings currently assigned for 
the veteran's  nonservice-connected disabilities are, in each 
instance, proper.  Therefore, the 30 percent combined 
nonservice- connected rating assigned in consideration of 
these disabilities is appropriate.  Given the foregoing 
consideration (and assuming for discussion purposes that each 
of the veteran's non-service connected disabilities is 
permanent in accordance with 38 C.F.R. § 4.17), the veteran's 
disabilities are objectively determined not to be 
representative of a total schedular evaluation in accordance 
with 38 C.F.R. § 4.15. Nor has the veteran been shown to have 
the permanent loss of use of his hands, feet or eyes in 
accordance with the criteria set forth in 38 C.F.R. § 4.15.  
Accordingly, on the basis of the objective "average person" 
standard of review, a permanent and total disability rating 
is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. §§ 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  As the 

veteran's disabilities have been rated as set forth above, 
and since none of his disabilities have been rated as at 
least 40 percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2)(1999).  
With respect to the subjective factors bearing on his 
possible entitlement to pension benefits such as age, 
education, and occupational background, the Board notes that 
the veteran was born in May 1951, that he has a high school 
education, and occupational experience as a laborer.  He last 
worked in 1996.  Although the veteran's left hip and 
hypertension disorders may make it more difficult for him to 
pursue employment involving heavy physical labor, the Board 
does not find that his age, disabilities, and work history 
render him unemployable in all occupations that are 
consistent with his age, education and occupational 
experience.  See VanHoose v. Brown, 4 Vet. App. 361 (1993) 
(stating that the question of unemployability is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment).  

The Board notes that the record shows that during the 
February 1998 VA examination, the veteran had been diagnosed 
as having nicotine dependence and having alcoholism by 
history.  The law provides that unemployability for pension 
purposes must be based on innocently acquired disabilities 
such as those evaluated above and not on disability resulting 
from the veteran's own willful misconduct.  See 38 U.S.C.A. § 
1521.  In these circumstances, nicotine dependence and 
alcohol dependence, if shown, would be willful misconduct 
which may not be considered in determining his eligibility 
for pension benefits.  38 C.F.R. § 3.301(c)(2) (1999).

In summary, the Board concludes that the veteran is not 
entitled to a permanent and total disability rating for non-
service connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17.  The Board 
has considered 38 U.S.C.A. § 5107(b), but does not find that 
there is relative equipoise of the evidence such that doubt 
must be resolved in the veteran's favor.


ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 8 -


